DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 April 2021 has been entered.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drago et al., U. S. Patent Application Publication 2005/0130792 in view of Marquardt, U. S. Patent 4,656,890.

	Drago et al. discloses a planet gear housing assembly in an epicyclical gear assembly of figures 6-9.  In terms of power flow, the epicyclical gear assembly has a forward end toward the bottom of figure 6 where power is input to the gear assembly through input shaft 52, and an aft end toward the top of figure 6 where power is output from the gear assembly through output shaft 66.  A two part planet carrier 62 is best shown in figure 6
	An aft planet carrier assembly comprises an aft flange, located approximately at the junction of carrier 62 and output shaft 66, and shown as element 62 in figure 9.  The aft planet carrier assembly also comprises an annular mounting flange, located radially inward of planet gears 70, 72, 76, 78, and extending axially downward in figure 6.  The aft flange defines a central aperture, shown accommodating the uppermost end of an unnumbered shaft at the axial center of the gear assembly, and a plurality of gear shaft pockets, which accommodate the aft 
	A forward planet carrier assembly comprises a forward flange, located immediately above planet gear 74 in figure 6, and supporting forward (lower) bearings 64.  The forward planet carrier assembly also comprises an annular mounting flange shown extending radially inwardly at the top the forward flange as shown in figure 6.  The forward flange defines a central aperture, through which the central, unnumbered shaft passes, and a plurality of gear shaft pockets, which accommodate the forward (lower) bearings 64, positioned about the circumference and radially outward of the central aperture (fig. 6).  Each pocket for bearing 64 has a cylindrical wall (fig. 6).  The annular mounting flange is positioned aft (upward) of and coaxial with the central aperture, and forms an aft facing mounting surface, the upward facing face of the radially inwardly extending flange.
	A plurality of planet gears 76 and a plurality of planet gears 78 (fig. 7) each comprise a cylindrical shaft 60 having a forward (lower) end portion disposed in a gear shaft pocket (64) of the forward planet carrier assembly coaxially with the cylindrical wall of the pocket, an aft (upper) end portion disposed within a gear shaft pocket (64) of the aft planet carrier assembly coaxially with the cylindrical wall of the pocket, with the gears 76 and 78 carried by the shaft 60 between the forward and aft end portions.  

(claim 1)

	The annular mounting flange of the aft (upper) planet carrier assembly extends from the aft flange.  The mounting flange extends axially downwardly from the bottom of the aft flange, as shown in figure 6.
(claim 2)

	The annular mounted flange of the forward (lower) planet carrier assembly extends from the forward flange.  The mounting flange extends radially inwardly from the top of the forward flange, as shown in figure 6.
(claim 3)

	The annular mounting flange of the aft (upper) planet carrier assembly extends substantially perpendicularly from the aft flange (fig. 6).
(claim 4)

	Drago et al. does not disclose that the forward and aft facing mounting surfaces comprise curvic structure to form a curvic joint.



	The curvic structure 50 of the aft facing mounting surface 42 comprises a plurality of teeth 50 extending away from the aft facing mounting surface 42 of portion 38 (figs. 2 and 3). Aft facing mounting surface 42 defines a plurality of fastener bores 56 (fig. 2) accommodating fasteners 40 (figs. 2 and 4).  Figure 4 shows the fastener bore 56 (40) positioned between adjacent teeth 50 of the plurality of teeth 50.  Though the fastener bore 56 (40) is not shown in figure 4 as being between the adjacent teeth on the same circumference, it is shown angularly positioned between the adjacent teeth 50 and so is considered as meeting the claim limitation “positioned between adjacent teeth”.
	Though figure 4 shows the position of one fastener bore 56 (40), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position each of the fastener bores between adjacent teeth for an even distribution of the wedging forces exerted by the fasteners 40 within the fastener bores 56 (col. 3, lines 46-51).
(claim 6)

.


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Szalai et al., U. S. Patent 4,158,971 in view of Marquardt.

	Szalai et al., by showing an assembly of various elements forming an epicyclical gear system, discloses a method comprising providing those elements.  As shown in the figure, the epicyclical gear system includes, at a forward end (to the right in the figure), an axle housing 2 to which a static planet carrier 12/8/4 is affixed.
	Szalai et al. discloses providing a static aft planet carrier assembly 12/8.  Aft flange 12 defines a central aperture through which shaft 34 passes.  An annular mounting flange 8 is positioned forward of and coaxial with the central aperture and forms a mounting surface with coupling structure, half of loose spline 10, acting in the forward facing direction relative to the flange 12.
	Szalai et al. discloses providing a static forward planet carrier assembly 4/4b.  A forward flange 4b defines a central aperture 4a.  An annular mounting flange 4 is positioned aft of and 
	The aft planet carrier assembly 12/8 and the forward planet carrier assembly 4/4b are coupled by mating the coupling structure to form the static joint 10.

	Szalai et al. does not disclose that the coupling structures are curvic structures assembled to form a static curvic joint.

Marquardt discloses a method of reducing relative movement between static components of an epicyclical gear system by providing a forward facing mounting surface comprising a curvic structure and a mating aft facing mounting surface comprising a curvic structure. The method comprises providing portions of a static ring gear 36 (fig. 1), including a first portion 14 having a forward facing mounting surface 44 (fig. 2) comprising a curvic structure 52, and a second portion 38 having an aft facing mounting surface 42 (fig. 2) comprising a curvic structure 50.  The curvic structures 50 and 52 of the mounting surfaces 42 and 44 are mated to each other to thereby form a static curvic joint.  Reference to figures 3 and 4 show the structures (teeth) 50 and 52 have, in the longitudinal cross-section (fig. 3), a wedge shape, and in the axial cross-section (fig. 4) generally wedged shapes with convexly curved (50) and concavely curved (52) sides, characteristic of a curvic joint.

  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the coupling between the aft carrier assembly and the forward carrier assembly of Szalai et al. a curvic coupling in view of Marquardt because such a 


Allowable Subject Matter

Claims 10-14 are allowed.

Claims 5, 7-9, and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERRY LYNN ESTREMSKY whose telephone number is (571)272-7090.  The examiner can normally be reached on T-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






SLE
/SHERRY L ESTREMSKY/Primary Examiner, Art Unit 3659